DETAILED ACTION
This Office action is in response to Applicant’s amendment filed June 22, 2021.  Applicant has amended claims 1-3, 5, 6, 11 and 13.  Claims 7 and 18 have been cancelled.  Claim 19 has been added.  Currently, claims 1-6, 8-17 and 19 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20210216.

The rejection of claims 3, 8-10, 13 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-6 and 8-17 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Friedrich et al, US 2010/0087569, is maintained for the reasons of record.

The rejection of claims 1-6, 8-10 and 13-15 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Uchiyama et al, US 2010/0292116, is maintained for the reasons of record.

The provisional rejection of claims 1-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/462,915 is withdrawn in view of applicant’s amendments. 

The provisional rejection of claims 1-6 and 8-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-22 and 24-27 of copending Application No. 16/462,894 is maintained for the reasons of record.

The provisional rejection of claims 1-6, 8-10 and 13-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/462,911 is maintained for the reasons of record.

The provisional rejection of claims 1-6 and 8-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/463,340 is maintained for the reasons of record.

The provisional rejection of claims 1-5, 8-11 and 13-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/463,318 is withdrawn in view of applicant’s amendments.




NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Friedrich et al, US 2010/0087569.

In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claim 19 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Uchiyama et al, US 2010/0292116.
Uchiyama et al, US 2010/0292116, discloses a hair cleansing composition comprising 1-10% by weight of an ether carboxylate surfactant, 1-20% by weight of an ether sulfate surfactant, 2-20% by weight of a betaine surfactant, and 0.01-3% by weight of a cationic-group containing copolymer obtained by the copolymerization of a monomer mixture containing three monomers (see abstract and paragraphs 7-11 and 60-63).  It is further taught by Uchiyama et al that the cationic-group containing copolymer contains an (a1) hydrophilic nonionic monomer, such as N,N-dimethylacrylamide (see paragraphs 38-40), an (a2) cationic monomer, such as dimethyldiallylammonium chloride (see paragraphs 41-45), and an (a3) cross-linkable monomer having two or more reactive unsaturated groups, such as polyethylene glycol di(meth)acrylate and polypropylene glycol di(meth)acrylate (see paragraph 46), wherein the molar ratio of monomer (a1) to monomer (a2) is 2/98 to 98/2 and monomer (a3) is added in an amount of 0.002-5% by weight of the three total monomers (see paragraphs 47 and 48), per the requirements of the instant invention.  Specifically, note Polymer Preparation Example 1 in paragraph 90 and Composition Examples 1-11 in Tables 1-5.  Although Uchiyama et al is silent with respect to the molecular weight of their cationic-group containing copolymers, the examiner asserts that the cationic-group containing copolymers disclosed in Uchiyama et al would inherently meet the molecular weight requirements of the instant invention, since the cationic-group containing copolymers disclosed in Uchiyama et al contain all of the required monomer units in the amounts required to achieve a copolymer that would fall within the molecular weight 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-6, 8-17 and 19 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Blondel et al, US 2014/0213748.
Blondel et al, US 2014/0213748, discloses a water-soluble copolymer comprising 1-40% by mass of at least one cationic monomer, 59.99-98% by mass of at least one nonionic monomer, and 0.01-10% by mass of at least one monomer of formula (I), wherein R1 is hydrogen or methyl, Z is –C(=O)-O-, n is an integer between 2 and 200, and R2 is hydrogen (see abstract and paragraphs 24-31 and 49).  It is further taught by Blondel et al that suitable cationic monomers include dimethyldiallylammonium chloride (i.e. DADMAC; see paragraph 61), that suitable nonionic monomers include methacrylamide, N,N-dimethylacrylamide, acrylic acid and acrylates (see paragraphs 62-63), that the copolymer is used in detergent formulations in an amount of about 1% by weight for cleaning surfaces (see paragraphs 23 and 70 and Formulations B1-B3 in Table 1), and that the detergent formulation contains anionic surfactants, such as alkyl ether sulfates, in an amount of about 8% by weight (see paragraph 72 and Formulations B1-B3 in Table 1), water (see Table 1), and sodium chloride in an amount of 1% by 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-22 and 24-27 of copending Application No. 16/462,894 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/462,894 claims a similar detergent composition comprising a surfactant, such as alkyl ether sulfates, complexing agents, solvents, water, adjunct ingredients, and at least one copolymer containing 0.1-99.9% by mole of a cationic monomer, such as DADMAC, 0.1-99.9% by mole of a monomer of formula (III), 0.1-99.8% by mole of a monomer of formula (IV) or formula (V), such as N,N-dimethylacrylamide, and 0.1-99.7% by mole of a monomer of formula (IX) or formula (X), wherein the copolymer has a molecular weight of 10,000-250,000 (see claims 1-5, 7-22 and 24-27 of copending Application No. 16/462,894), as required in the instant claims.  Therefore, instant claim 19 is an obvious formulation in view of claims 1-5, 7-22 and 24-27 of copending Application No. 16/462,894. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-15 of copending Application No. 16/463,340 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/463,340 claims a similar copolymer containing 25.0-80.0% by mole of a cationic monomer, such as DADMAC, 0.1-50% by mole of a monomer of formulae (IV-A) or (IV-.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed June 22, 2021 have been fully considered but they are not persuasive.
Applicant argues that Friedrich et al, US 2010/0087569, does not teach or suggest in general a copolymer comprising the structural units required by applicant in the newly amended claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Friedrich et al clearly discloses a polymer comprising 5-60% by mole of a structural unit a), wherein structural unit a) is of the general formula (I), such as [2-(acryloyloxy)ethyl]trimethylammonium chloride and N,N-dimethyldiallylammonium chloride (see paragraphs 14, 16-25 and 39-40), 20-80% by mole of a structural unit b), wherein structural unit b) is of the general formulae (IIa) and/or (IIb), such as N,N-dimethylacrylamide (see paragraphs 15, 25-28 and 41), and 0.05-5% by mole of a structural unit d), wherein structural unit d) is of the general formula (IV), such as polyethylene glycol-block-propylene glycol vinyloxybutyl ether (see 
Applicant further argues that Uchiyama et al, US 2010/0292116, does not teach or suggest in general a copolymer comprising the structural units required by applicant in the newly amended claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Uchiyama et al clearly discloses a cationic-group containing copolymer comprised of an (a1) hydrophilic nonionic monomer, such as N,N-dimethylacrylamide (see paragraphs 38-40), an (a2) cationic monomer, such as dimethyldiallylammonium chloride (see paragraphs 41-45), and an (a3) cross-linkable monomer having two or more reactive unsaturated groups, such as polyethylene glycol di(meth)acrylate and polypropylene glycol di(meth)acrylate (see paragraph 46), wherein the molar ratio of monomer (a1) to monomer (a2) is 2/98 to 98/2 and monomer (a3) is added in an amount of 0.002-5% by weight of the three total monomers (see paragraphs 47 and 48), per the requirements of the instant invention.
The examiner notes that applicant has requested that the obviousness-type double patenting rejections over copending Application Nos. 16/462,894, 16/462,911 and 16/463,340 be held in abeyance until an indication of allowable subject matter in the instant application is identified.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
August 16, 2021